 1

 2

 3

 4

 5

 6                                                               JS-6
 7

 8                           UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   HERNANDEZ AND NUNEZ, INC., a               CASE NO. CV 18-4192 AS
     California Corporation, d/b/a
12   Cici’s Pizza 7107,

13                     Plaintiff,

14        v.                                                JUDGMENT

15   PENN-AMERICA INSURANCE COMPANY,
     a Pennsylvania Corporation,
16
                       DEFENDANT.
17

18   AND RELATED COUNTERCLAIM.
19

20        Pursuant to the Court’s Memorandum Opinion and Order Granting
21   Defendants’ Motion for Summary Judgment,
22

23        IT   IS   HEREBY    ADJUDGED   that    Judgment   is   entered   against
24   Plaintiff Hernandez and Nunez, Inc., d/b/a Cici’s Pizza 7107, and
25   in favor of Defendant Penn-America Insurance Company on all claims
26   alleged in the First Amended Complaint;
27

28
 1        IT IS FURTHER ADJUDGED that Defendant Penn-America Insurance

 2   Company is entitled, pursuant to the First Cause of Action in its

 3   Counterclaim, to a declaration that there is no coverage for

 4   Plaintiff’s claim under Penn-America policy no. PAC7048031;

 5

 6        IT IS FURTHER ADJUDGED that the Second Cause of Action in the

 7   Counterclaim is denied and the Third and Fourth Causes of Action

 8   in the Counterclaim are dismissed as moot;

 9

10        And IT IS FURTHER ADJUDGED that the above-captioned action is

11   DISMISSED   WITH   PREJUDICE.   Defendant   shall   file   its   Rule   54

12   Application for Costs within 14 days after entry of Judgment.

13

14   DATED: March 13, 2019

15
                                                         /s/    __________
16                                                   ALKA SAGAR
                                           UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                       2
